tcmemo_2012_35 united_states tax_court esgar corporation et al petitioners v commissioner of internal revenue respondent docket nos filed date ps granted qualified conservation easements to a qualified conservation organization in reporting noncash charitable_contributions on their respective tax returns r determined deficiencies in income_tax based in part on r’s determination that ps had overstated the value of the conservation easements r also determined sec_6662 i r c accuracy-related_penalties against the holmeses and the tempels held ps are liable for the income_tax deficiencies to the extent redetermined herein as the result of overvaluing the contributed conservation easements 1on date cases of the following petitioners were consolidated herewith for purposes of trial briefing and opinion delmar l and patricia a holmes docket no and george h and georgetta tempel docket no held further the holmeses and the tempels are not liable for sec_6662 i r c accuracy-related_penalties james r walker justin d cumming and christopher d freeman for petitioners sara jo barkley and tamara l kotzker for respondent memorandum findings_of_fact and opinion wherry judge petitioners are esgar corp esgar a colorado corporation which filed forms u s_corporation income_tax return for the and tax years delmar l and patricia a holmes the holmeses and george h and georgetta l tempel the tempels the holmeses and the tempels both filed joint form sec_1040 u s individual_income_tax_return for the and tax years in esgar the holmeses and the tempels each donated a qualified_conservation_easement reporting on forms noncash charitable_contributions fair market values of dollar_figure dollar_figure and dollar_figure respectively because of the limitations of sec_170 and a petitioners deducted only a portion of the reported contributions on their tax returns and carried the rest forward 2unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue and all rule references are to the tax_court continued as a result of the donations petitioners each also received transferable colorado state_income_tax credits state tax_credits they all sold a portion of their state tax_credits in esgar and the tempels reported the proceeds from the sale of their state tax_credits as capital_gain the holmeses reported their proceeds as ordinary_income respondent issued esgar and the tempels notices of deficiency dated date and issued the holmeses a notice_of_deficiency dated date in the notices of deficiency respondent determined inter alia that the conservation easements were valueless and that any proceeds from the sales of the state tax_credits should be reported as ordinary_income the determined tax deficiencies additions to tax and penalties were as follows esgar penalty addition to tax1 sec_6651 --- deficiency sec_6662 dollar_figure big_number big_number year 1respondent concedes esgar is not liable for the sec_6662 penalty for the and tax years and esgar concedes it is liable for the sec_6651 addition_to_tax for the and tax years dollar_figure dollar_figure dollar_figure dollar_figure --- continued rules_of_practice and procedure the holmeses year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure the tempels year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure on date respondent filed a motion for partial summary_judgment in tempel v commissioner docket no on date the tempels filed a cross-motion for partial summary_judgment the issue was whether the gain from the sale of the state tax_credits should be reported as ordinary_income or as capital_gain and if capital_gain whether the tempels had any basis in their state tax_credits this court held in 136_tc_341 inter alia that the state tax_credits were capital assets the tempels did not have any basis in their state tax_credits and that the tempels’ holding_period in the state tax_credits was insufficient to qualify for long- term capital_gain treatment we do not address any issues in this opinion that were resolved by our opinion in tempel after concessions the issues left for decision are the fair_market_value fmv of the qualified conservation easements petitioners granted whether the holmeses are liable for sec_6662 accuracy-related_penalties for their and tax years and whether the tempels are liable for sec_6662 accuracy- related penalties for their and tax years as more thoroughly explained infra in deciding the fmv of the conservation easements we must determine whether the land on which the easements were granted was better suited for gravel mining or for agriculture findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings at the time it filed its petition esgar’s principal_place_of_business was in colorado at the time they filed their petitions the holmeses and the tempels resided in colorado i holly property in esgar the holmeses the tempels and kelling fine foods inc kelling fine foods each acquired an undivided one-fourth interest in just over big_number acres of real_property near holly colorado holly property as of the colorado division of minerals and geology had granted permission for mining gravel rock and sand on big_number acres of the holly property gravel permit a jensen property on date petitioners and kelling fine foods sold dollar_figure acres of the western portion of the holly property along with shares of buffalo mutual irrigation co bmic to robert c and tanya jensen for dollar_figure jensen property a substantial portion of the acreage approved for mining by the gravel permit was on the jensen property in the sale petitioners and kelling fine foods reserved all of the gravel sand and mineral rights in the jensen property subject_to a date repurchase_agreement repurchase_agreement pursuant to the repurchase_agreement if petitioners or kelling fine foods elected to mine any portion of the jensen property before date they had to repurchase the portion mined for dollar_figure per crop acre if they elected to mine any portion after date they had to repurchase the portion mined at a price determined by a licensed colorado appraiser plus thirty percent but never more than dollar_figure per crop acre 3water rights are the right to the use of water under colorado water law the right to use the waters of the state is based on the priority of a party’s appropriation for a specified amount of water at a specified location for specified uses water rights may be held as here by a mutual irrigation company or a ditch company in which the users of the water own shares entitling them unless otherwise expressly provided to a pro_rata portion of the company’s water on the basis of the number of shares owned as a percentage of all the shares in the company b midwestern farms property the holly property less the jensen property is referred to by the parties and this court as the midwestern farms property the midwestern farms property consists of approximately big_number acres and is in prowers county colorado west of holly colorado between u s highway and the arkansas river prowers county is in southeastern colorado approximately miles southeast of denver there is public access to the midwestern farms property via prowers county road farm roads and u s highway the burlington northern santa fe bnsf railroad traverses the midwestern farms property and there is a rail spur on the midwestern farms property ii midwestern farms gravel pit a portion of the midwestern farms property and the jensen property is operated as an alluvial gravel pit midwestern farm sec_4in date the holmeses transferred title to their undivided 25-percent interest in the midwestern farms property to the delmar l holmes trust and the patricia a holmes trust as a result the delmar l holmes trust owned an undivided one- eighth interest in the midwestern farms property and the patricia a holmes trust owned an undivided one-eighth interest in the midwestern farms property we continue to refer to these interests as the holmes property gravel pit the midwestern farms property and the midwestern farms gravel pit are managed by the midwestern farms partnership eastern colorado aggregates rlllp e colorado aggregates has operated the midwestern farms gravel pit pursuant to a lease with the midwestern farms partnership since at least originally the royalty rate paid to the midwestern farms partnership by e colorado aggregates wa sec_35 cents per ton for all rock and gravel sold and cents per ton of any sand and fill dirt sold by an agreement dated date and effective date the midwestern farms partnership renewed its lease agreement with e colorado aggregates e colorado aggregates lease the e colorado aggregates lease allowed e colorado aggregates to mine up to big_number acres of the portion of the midwestern farms property and jensen property permitted by the gravel permit beginning date the royalty rate became cents per ton for all rock and gravel sold and cents per ton for any sand and fill dirt sold 5for our purposes a gravel pit is a mine where aggregate is extracted from an open pit aggregate is defined as minerals such as sand gravel and crushed stone aggregate is often divided into two or more sizes including fine and coarse which when added to cement and water in appropriate proportions produces concrete sand is considered a fine aggregate and stone or gravel a coarse aggregate throughout this opinion we will use aggregate rock and gravel interchangeably the table below lists the tons of aggregate extracted from the midwestern farms gravel pit and the amounts of royalties received by the midwestern farms partnership from e colorado aggregates from through year approximate tons extracted royalties received --- --- big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure iii other gravel pits a prowers county the midwestern farms gravel pit the j-s pit the hardscrabble pit and the s-c pit rank as the four largest wet gravel pits in prowers county the midwestern farms gravel pit is the largest the j-s pit the hardscrabble pit and the s-c pit are operated by carder inc carder company owned by ronald d peterson in addition to these three pits in prowers county the carder company also operates a pit in western kansas just over the kansas-colorado state line known as the coolidge pit according to mr peterson the carder company sold approximately big_number tons of aggregate in and big_number tons in and the following table shows the acres permitted and approximate tons of aggregate extracted from the four major prowers county pits in and pit acres permitted tons extracted tons extracted j-s hardscrabble midwestern farms big_number big_number big_number big_number big_number big_number big_number 1on the basis_of_property declaration schedules filed by mr peterson for the hardscrabble pit we conclude that sometime in or the permitted area was extended to cover acres big_number big_number big_number big_number big_number s-c total gravel from prowers county is used within an approximate to 150-mile radius around prowers county in areas including western kansas east-central and northeast colorado southwest nebraska northeast new mexico and the oklahoma and texas panhandles some gravel is backhauled out of prowers county on semi-tractor trucks bringing corn into prowers county gravel was not being transported from prowers county to the front range 6backhauling occurs when a company hauls a primary commodity from a point of origin to a point of destination and then is able to backhaul a second commodity on the return trip back to the original point of origin rather than make a deadhead return backhauling helps reduce transportation costs in both directions corridor nor was any gravel being backhauled out of prowers county via rail in or when trial was held b district the u s geological survey keeps estimates of historical colorado aggregate production it classifies prowers county along with other counties as district the following table shows district 3’s sand and gravel production for year tons of aggregate big_number big_number big_number big_number iv donations of the conservation easements a brian wurst brian wurst a certified_public_accountant c p a assisted petitioners in structuring the donations of the conservation easements mr wurst has a bachelor of science degree in business administration from kansas state university he is a member of kennedy coe c p a s kennedy coe has worked as a c p a in southeastern colorado since and has 7the front range corridor lies along the eastern side of the rocky mountains in colorado and wyoming and includes most of the colorado population and the cities of cheyenne denver longmont loveland broomfield thornton aurora lakewood golden centennial fort collins colorado springs boulder pueblo colorado city and trinidad assisted petitioners with their tax matters for approximately years mr wurst first became familiar with conservation easements in when the state of colorado passed laws providing for benefits to taxpayers who granted qualifying conservation easements on their property kennedy coe’s in-house tax attorneys studied the federal and state laws regarding conservation easements and then used an outside law firm to confirm their understanding on both the federal and state levels mr wurst first discussed the donation of conservation easements with petitioners in the fall of he spent approximately months talking with petitioners about the implications of granting conservation easements on their properties and approximately months putting the conservation easements in place while mr wurst advised petitioners that in our professional opinion we could meet the requirements of the code sections and related regulations he did not advise that they make charitable conservation_easement contributions it was petitioners who ultimately made the decision to enter into the conservation easements b transfers of property on date approximately acres of the eastern portion of the midwestern farms property was transferred to esgar the holmeses and the tempels via a series of like-kind_exchanges and quitclaim deeds afterwards esgar and the tempels each owned dollar_figure acres and shares of bmic and the holmeses owned dollar_figure acres and shares of bmic collectively the subject properties the subject properties were zoned irrigated agricultural and had historically been used as irrigated and nonirrigated farmland there was physical access to all three properties but only the holmes property had legal access the subject properties were not permitted for any mining but the parties stipulated that absent the donations it was likely that the necessary permits to mine could have been obtained c donations on date esgar the tempels and the holmeses or their revocable trusts each donated a conservation_easement on the subject properties to the greenlands reserve collectively the conservation easements the terms of the conservation easements grant and convey easements in perpetuity to the greenlands reserve providing it with the rights to preserve the natural and open space conditions and protect the wildlife ecological and environmental values and water quality characteristics of the 8the stipulation of facts par indicates warranty deeds but the deeds themselves are quitclaim deeds without warranty property the conservation easements specifically prohibit the mining or extraction of sand gravel rock or any other mineral v appraisals a core sampling and j a cesare in date before the conservation easements were granted petitioners retained the geotechnical engineering firm of j a cesare and associates inc cesare to perform core sampling on the subject properties in order to determine the potential sand and gravel resources beneath them using cesare’s findings and reports dr charles e grey and his associate brett schafer of the geological firm of charles e grey and associates opined on the quantity and quality of gravel underneath the subject properties b william victor bill milenski petitioners engaged bill milenski appraisal service inc mr milenski to perform an original appraisal of the conservation easements to be used to substantiate the reported charitable_contributions on their tax returns mr wurst testified that he had performed due diligence before he hired mr milenski mr wurst concluded mr milenski had an extensive history in performing appraisals and a very credible and conservative reputation as an appraiser mr milenski determined that if the conservation easements had not been granted the best use of the land would have been for gravel extraction on this basis he determined that the fmv of the holmes conservation_easement was dollar_figure the fmv of the esgar conservation_easement was dollar_figure and the fmv of the tempel conservation_easement was dollar_figure petitioners and mr wurst reviewed the appraisals mr milenski prepared mr wurst was of the opinion that mr milenski took a reasonable approach to determine the value respondent does not challenge whether mr milenski was a qualified_appraiser at the time he prepared the appraisals or whether the appraisals were qualified appraisals pursuant to sec_170 vi tax returns esgar filed forms for all years at issue the holmeses and the tempels filed form sec_1040 for all years at issuedollar_figure on their respective tax returns petitioners reported noncash charitable_contributions and claimed charitable_contribution deductions subject_to the limitations of sec_170 and 9mr milenski’s license to practice real_estate appraisal was suspended by the state of colorado on date for overvaluing conservation easements 10pursuant to sec_671 all of the income deductions and credits against tax attributable to the delmar l holmes trust and the patricia a holmes trust are reported on the holmeses’ individual federal_income_tax returns carrying the remainder forward the following table shows the charitable_contributions reported and deductions claimeddollar_figure reported charitable_contribution esgar holmeses tempels dollar_figure big_number big_number deduction dollar_figure big_number big_number deduction dollar_figure big_number big_number deduction dollar_figure big_number --- respondent subsequently audited petitioners’ returns determining that the conservation easements were valueless and that the charitable_contribution deductions should be denied in their entirety respondent issued notices of deficiency and petitioners timely petitioned this court in response trial was held november and in denver colorado 11also on their tax returns esgar reported an dollar_figure capital_gain from the sale of its state tax_credits the holmeses reported dollar_figure in ordinary_income from the sale of their state tax_credits and the tempels reported a dollar_figure short-term_capital_gain from the sale of their state tax_credits the holmeses had received dollar_figure in net_proceeds but reduced this amount by dollar_figure for expenses_incurred the tempels’ dollar_figure gain was based on an amount_realized of dollar_figure less basis of dollar_figure the tempels also claimed a dollar_figure deduction on schedule a itemized_deductions for costs related to the donation of the tempel conservation_easement the parties’ disagreements over the characterization of the proceeds from the sales of the state tax_credits were resolved in our previous opinion in 136_tc_341 and are relevant here only with regards to respondent’s allegation that the holmeses and the tempels are liable for sec_6662 accuracy-related_penalties opinion i burden_of_proof deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions 503_us_79 moreover the commissioner’s determination of value is normally presumed correct and the taxpayer bears the burden of proving that the determination is incorrect see rule a 290_us_111 46_f3d_382 5th cir affg in part and revg in part tcmemo_1992_168 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may shift to the commissioner where the taxpayer complies with all requirements petitioners argue sec_7491 shifts the burden_of_proof to respondent respondent argues petitioners did not meet the requirements for sec_7491 to shift the burden_of_proof it is unnecessary for us to address the parties’ disagreement and determine whether the burden has shifted because the parties have provided sufficient evidence for us to determine the value of the conservation easements and that determination is unaffected by sec_7491 see 124_tc_95 trout ranch llc v commissioner tcmemo_2010_283 this court has held that in a situation in which both parties have satisfied their burden of production by offering some evidence then the party supported by the weight of the evidence will prevail regardless of which party bore the burden of persuasion proof or preponderance therefore a shift in the burden of preponderance has real significance only in the rare event of an evidentiary tie 131_tc_185 quoting 394_f3d_1030 8th cir affg t c memo see also 110_tc_189 ndollar_figure holding that the allocation of the burden_of_proof was immaterial because the court’s conclusions were based on the preponderance_of_the_evidence ii applicable law sec_170 allows a taxpayer a deduction for a qualified_conservation_contribution made during the taxable_year sec_170 c f b iii h respondent does not challenge whether the conservation easements are qualified conservation contributions rather respondent disputes their value and hence the amounts of the sec_170 deduction petitioners are allowed sec_1_170a-14 income_tax regs provides in relevant part the value of the contribution under sec_170 in the case of a charitable_contribution of a perpetual conservation restriction is the fair_market_value of the perpetual conservation restriction at the time of the contribution see sec_1_170a-7 if there is a substantial record of sales of easements comparable to the donated easement such as purchases pursuant to a governmental program the fair_market_value of the donated easement is based on the sales prices of such comparable easements if no substantial record of market-place sales is available to use as a meaningful or valid comparison as a general_rule but not necessarily in all cases the fair_market_value of a perpetual conservation restriction is equal to the difference between the fair_market_value of the property it encumbers before the granting of the restriction and the fair_market_value of the encumbered property after the granting of the restriction the parties agree that there are no sales of comparable easements and that the before and after method is the appropriate method to use in valuing the conservation easements this method requires us to calculate the difference if any in the value of the properties with and without the easement 85_tc_677 the parties agree the fmv of the subject properties after the conservation easements were granted after value was dollar_figure for the esgar and tempel properties and dollar_figure for the holmes property their disagreement is the fmv of the subject properties before the conservation easements were granted before value fmv is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of any relevant facts sec_1 170a- c income_tax regs valuation is not a precise science and the fair_market_value of property on a given date is a question of fact to be resolved on the basis of the entire record kiva dunes conservation llc v commissioner tcmemo_2009_145 the fmv of property must be evaluated considering the property’s highest_and_best_use see 87_tc_389 sec_1_170a-14 and ii income_tax regs while highest_and_best_use can be any realistic objective potential use of the property it is presumed to be the use to which the land is currently being put absent proof to the contrary 991_f2d_336 6th cir 87_tc_892 at the center of the parties’ disagreement over the before value is their disagreement over the highest_and_best_use of the subject properties before the easements were donated petitioners argue that it was gravel mining whereas respondent argues that it was agriculture where as here an asserted highest_and_best_use differs from current use the use must be reasonably probable and have real market_value 942_f2d_290 4th cir see also stanley works v commissioner supra 60_f3d_1470 10th cir any suggested use higher than current use requires both ‘closeness in time’ and ‘reasonable probability’ hilborn v commissioner supra pincite any proposed uses that depend upon events or combinations of occurrences which while within the realm of possibility are not fairly shown to be reasonably probable are to be excluded from consideration 292_us_246 where the asserted highest_and_best_use of property is the extraction of minerals the presence of the mineral in a commercially exploitable amount and the existence of a market that would justify its extraction in the reasonably foreseeable future must be shown united_states v acres of land supra pincite there must be some objective support for the future demand including volume and duration mere physical adaptability to a use does not establish a market 337_f2d_765 4th cir see also 592_f2d_1130 10th cir stating that if the ‘future’ is beyond or very much beyond the ‘near future ’ the use becomes speculative dollar_figure 12we acknowledge that we are citing cases where the issue was just compensation in an eminent_domain or condemnation setting fair_market_value does not vary according to whether the taxpayer is seeking a charitable deduction for property contributed or an adequate and just compensation_for property condemned klopp v commissioner tcmemo_1960_185 iii expert opinions both parties have offered reports and testimony of expert witnesses to establish the before value and the highest_and_best_use of the subject properties we evaluate expert opinions in light of each expert’s demonstrated qualifications and all other evidence in the record see 86_tc_547 where experts offer competing estimates of fair_market_value we determine how to weigh those estimates by inter alia examining the factors they considered in reaching their conclusions see 38_tc_357 we are not bound by an expert’s opinions and may accept or reject an expert opinion in full or in part in the exercise of sound judgment see 304_us_282 parker v commissioner supra pincite we may also reach a determination of value based on our own examination of the evidence in the record 538_f2d_927 2d cir affg tcmemo_1974_285 evans v commissioner tcmemo_2010_207 there are three widely accepted methods of estimating the fmv for any property comparable sales income capitalization or discounted cashflow and replacement cost the parties disagree as to which method is appropriate in this case respondent’s expert used the comparable sales_method which calculates fmv by looking for sales of property in the same market with similar characteristics that were made at arm’s length petitioners’ experts used the discounted cashflow dcf method which calculates fmv by preparing a reasonable estimate of future income over time and discounting it to present_value we briefly summarize each expert’s opinion a petitioners’ expert--gene cruikshank mr cruikshank received a degree in agriculture from colorado state university he has been a real_estate broker since specializes in farm and ranch sales and is licensed in kansas oklahoma colorado and new mexico mr cruikshank belongs to the realtors land institute a branch of the national association of realtors and is an accredited land consultant he has been an expert witness approximately seven or eight times before in both federal and state court petitioners rely on mr cruikshank’s opinion to argue no comparable sales existed mr cruikshank analyzed small parcel sales in the lower arkansas valley to determine whether any were bought for gravel productiondollar_figure he determined none were stating he could not find any small parcel acres sales that were sold either specifically for gravel or with the intent of future gravel development he stated buyers were more interested in crop production water soils and location rather than gravel mr cruikshank prepared a rebuttal report in which he stated he could not find any gravel-motivated sales for parcels of acres or less 13the area in which the subject properties are located is generally known as the lower arkansas valley b petitioners’ expert--robert b frahme mr frahme’s professional life has spanned years and includes geological and appraisal work he is a certified general appraiser in colorado a certified professional geologist according to the american institute of professional geologists and a certified mineral appraiser according to the american institute of mineral appraisers he is a member of the appraisal institute with mai designation and is a member of the society for mining metallurgy and explorationdollar_figure mr frahme has been an expert witness before in both federal and state courts mr frahme opined that the ultimate highest_and_best_use of the subject properties was gravel mining but did not reach any conclusion of value mr frahme’s conclusion was conditioned on the three properties’ being assembled and deferral of gravel mining to allow time for gravel markets to mature assemblage was necessary because otherwise it would be difficult to mine the esgar and holmes properties and nearly impossible to mine the tempel property an adequate deferral_period was necessary because gravel markets are generally in equilibrium according to mr frahme demand in prowers county 14the mai designation is held by appraisers who are experienced in the valuation and evaluation of commercial industrial residential and other types of properties and who advise clients on real_estate investment decisions would increase when demand in the front range corridor increased given the available rail transport mr frahme’s theory was that gravel could be backhauled to the front range on trains bringing coal to a coal-fired power generation plant being built in the vicinity of the subject propertiesdollar_figure mr frahme determined rail transport to the front range was possible by looking at a railroad map however he did not consult or talk with any railroad employees he also did not consult coal companies to see whether they would consider backhauling gravel on coal trains mr frahme failed to analyze supply he never considered gravel mines closer to the front range than prowers county or whether the existing prowers county mines could handle any potential increase in demand mr frahme also never opined as to when demand would mature despite his conclusion’s resting on an adequate deferral_period to allow for this to happen he simply concluded that in a pessimistic case use of a higher discount rate the highest_and_best_use ceases to be mining after to years and in an optimistic case use of a lower discount 15mr frahme’s report included a list of highway projects including the ports to plains corridor a proposed highway route to run from the texas mexico border to denver and potential wind power and gas developments projects the report seemingly indicated that he thought these projects might also cause an increased demand for aggregate in prowers county although there is no indication as to when demand would increase and by how much rate the highest_and_best_use ceases to be mining after to years c petitioners’ expert--gerald k ebanks mr ebanks has been a geologist since he is a certified petroleum geologist and a member of the american association of petroleum geologists he has previously testified as an expert in both this court and u s district courts he was hired to give an opinion on the fmv of the subject properties according to mr ebanks gravel resources have intrinsic value and one need only multiply the quantity by the current market price to determine fmv mr ebanks was unaware that the before highest_and_best_use of the subject properties was even at issue using dcf analysis mr ebanks calculated the before value of the subject properties as gravel-producing properties in two scenarios as three individual gravel-producing properties and as an assembled gravel-producing property he concluded the following tons of aggregate were minable from each of the subject properties 16the amount of gravel that can be mined from a property depends in part on setbacks and pit walls setbacks are strips of unmined land between pit walls and property lines and they can vary in size mr ebanks determined the setback and pit wall steepness on the basis of conversations with prowers county gravel operators and by observing prowers county mining methods concluding a 50-foot setback and 70-degree pit wall were appropriate in a reduced setback scenario ie the subject continued property esgar holmes tempel total individual operation assembled operation big_number big_number big_number big_number big_number big_number big_number big_number according to mr ebanks production would begin on date with the mines operating at full production by june mr ebanks concluded that approximately big_number tons of aggregate per month could be extracted from each property during the startup phase and big_number tons of aggregate per month from each property in full production mr ebanks used an effective combined blended royalty rate of dollar_figure cents per ton on the basis of the figures in the e colorado aggregates lease and a discount rate of dollar_figure percentdollar_figure on the basis of the analysis described above mr ebanks determined the before value of the subject properties by discounting the anticipated royalty cashflow stream that could be realized from the operation of a gravel mining operation s his conclusions were continued properties were assembled no setback would be necessary on one side of the esgar and holmes properties and on two sides of the tempel property 17mr ebanks combined the royalty rates in the e colorado aggregates lease of cents per ton of rock anticipated to be sold and cents per ton of sand anticipated to be sold to get a effective combined blended royalty rate of dollar_figure cents per ton property 50-foot setback reduced setback esgar holmes tempel dollar_figure big_number big_number dollar_figure big_number big_number mr ebanks did not consider potential problems such as finding an operator for the gravel pit s and admitted he did not know who might potentially quarry these pits he did not perform a supply and demand analysis nor did he know whether pit s on the subject properties could start_up and compete effectively given the existence of other pits in the area d petitioners’ expert--john r emmerling at trial petitioners’ expert mr emmerling was admitted as an expert but respondent objected to the admissibility of his report we allowed the report into evidence subject_to respondent’s objection reserving ruling on the objection mr emmerling graduated from the university of colorado boulder with a dual degree in real_estate and marketing he has worked in real_estate for years including being involved in over big_number appraisals or of which involved sand and gravel property he is a colorado certified general appraiser and is a member of the appraisal institute with mai designation mr emmerling’s report mr emmerling’s report summarized and in certain situations corrected the conclusions of petitioners’ other experts in addition to reviewing the other experts’ reports mr emmerling reviewed the historic production records of gravel in prowers county between and and the historic production records of gravel on the midwestern farms gravel pit mr emmerling concluded gravel mining was the highest_and_best_use of the subject properties like mr frahme his conclusion was contingent on the subject properties’ being assembled and allowing for an adequate deferral_period in order for demand in prowers county to mature mr emmerling agreed with mr ebanks that approximately million tons would be extracted from the subject properties as assembled however while mr ebanks concluded each of the subject properties would produce big_number tons per year mr emmerling concluded all three properties together would produce a total of big_number tons per year like mr ebanks mr emmerling used a discount rate of dollar_figure percent and an effective royalty rate of dollar_figure cents per ton he performed a dcf analysis assuming a deferral of or years his dcf analysis was based on simply a what-if that on delayed production i disagreed with mr ebanks from the standpoint of from my interviews and other reports that i read that they were not going to open this pit and start selling gravel in that it would be delayed you know i reported information on you know two six and ten years there was no specific reason for that and i could have done and years and just from my understanding of the discounted cash_flow that the value would have still exceeded the value that was placed on property as far as the conservation_easement as i understand it today mr emmerling concluded the following values in his what- if scenarios property percent growth rate percent growth rate esgar holmes tempel dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number assembled big_number big_number big_number big_number dollar_figure big_number big_number big_number mr emmerling did not analyze supply or opine as to when demand would mature although he did state realization of income from sand and gravel production as a revenue source will not be experienced in the near-term evidentiary objection an expert’s opinions are admissible if they assist the trier of fact to understand the evidence or to determine a fact in issue fed r evid 108_tc_147 whether mr emmerling’s report and testimony will be received in evidence and considered in determining the fmv of the easements depends on the application of principles expressed in 509_us_579 as related to rule sec_702 and sec_703 of the federal rules of evidence rule of the federal rules of evidence provides that a qualified expert may testify if scientific technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue a witness qualified as an expert by knowledge skill experience training or education may testify thereto in the form of an opinion or otherwise if the testimony is based upon sufficient facts or data the testimony is the product of reliable principles and methods and the witness has applied the principles and methods reliably to the facts of the case in 526_us_137 the supreme court applied the same standard to expert testimony that was not scientific the supreme court has stressed the trial court’s gatekeeper function in excluding evidence that is not reliable daubert v merrell dow pharms inc supra pincite the trial_court retains broad discretion in assessing an expert’s reliability and making its ultimate determination of reliability 565_f3d_769 10th cir although special considerations apply to jury trials the daubert analysis is not limited to jury trials see id while daubert’s standards must still be met the usual concerns regarding unreliable expert testimony reaching a jury obviously do not arise when a court is conducting a bench trial see also 308_f3d_1283 fed cir respondent argues that mr emmerling’s report was essentially based on the opinions and analysis of cruikshank frahme and ebanks not on independent data and information respondent asserts mr emmerling performed no independent analysis and that his reports are not based on a reliable foundation petitioners argue that mr emmerling used a generally accepted methodology and applied it in a very straightforward manner his testimony and report will assist the court in determining the value of the petitioners’ charitable_contribution_deduction we agree with petitioners and will admit mr emmerling’s report see kumho tire co v carmichael supra pincite a trial judge must have considerable leeway in deciding in a particular case how to go about determining whether particular expert testimony is reliable we will accord it however only as much credence if any as we conclude it deserves after our analysis of the entire case record e respondent’s expert--kevin mccarty mr mccarty is a real_estate appraiser who has appraised approximately gravel properties and conservation easements he is designated a certified general appraiser in colorado and in wyoming mr mccarty determined that the before highest_and_best_use of the subject properties was agriculture he determined mining was not the most productive use because there was an adequate supply of and no additional demand for gravel in prowers county in the foreseeable future he concluded the dominance by the two major gravel operators leaves little room available either for expansion by these operators or the entrance of a new operator he estimated that the midwestern farms pit itself had years worth of gravel remaining and the other three large pits had between and years worth of gravel remaining mr mccarty relied on a sales comparison analysis to determine the before value of the subject propertiesdollar_figure mr mccarty analyzed sales all within the arkansas river bottomland with sale prices for the land itself excluding improvements and water rights ranging between dollar_figure and dollar_figure per acre he adjusted the price of each sale to account for differences in location size access quality of underlying gravel resources and timing and then classified each sale as a good fair poor or weak comparison to the subject properties 18mr mccarty analyzed the holmes property differently from the esgar and tempel properties he calculated the value of the holmes property using the contiguous parcel rule because the holmes property was adjacent to the midwestern farms property and in the mineral rights in the jensen property see sec_1 170a- h i income_tax regs however he found that the value of the holmeses’ interest in the midwestern farms property and in the mineral rights in the jensen property did not change as a result of the donation of the holmes conservation_easement and therefore this had no effect on value mr mccarty also differentiated the holmes property from the esgar and tempel properties on the grounds that it had legal access and was next to an operating gravel pit the midwestern farms gravel pit mr mccarty determined of the sales--sale sec_4 and 17--offered good comparisons to the holmes propertydollar_figure using these comparisons mr mccarty determined that a reasonable land value was dollar_figure per acre dollar_figure x dollar_figure which mr mccarty rounded up to dollar_figure total dollar_figure he then determined the bmic water shares were worth dollar_figure per share dollar_figure x dollar_figure dollar_figure which mr mccarty rounded up to dollar_figure total in total mr mccarty determined the before value of the holmes property was dollar_figure mr mccarty determined of the sales--sale sec_3 and 16--offered a fair comparison to the esgar and tempel properties these eight sales were of properties adjacent to the arkansas river that were close to the esgar and tempel properties six occurred within years of the valuation_date and many had mineral reserves underlying the properties after adjusting for water rights the sale prices of the underlying land of the eight properties ranged from dollar_figure per acre to dollar_figure per acre using these comparisons mr mccarty determined that a reasonable land value was dollar_figure per acre dollar_figure x dollar_figure which mr mccarty rounded down to dollar_figure total as with the 19sale 4--big_number acres were sold for dollar_figure or dollar_figure per acre no water rights or improvements were involved see infra pt v c for a description of sale sec_11 and 20we note that on page of mr mccarty’s report for the holmes property he mistakenly states a value of dollar_figure per acre for the holmes property holmes property before value he determined that the bmic water shares were worth dollar_figure in total mr mccarty determined the before value of the esgar and tempel properties was dollar_figure iv subsidiary issues before addressing the parties’ arguments as to the before highest_and_best_use and fmv of the subject properties we shall address three subsidiary issues a contiguous parcel rule respondent used the contiguous parcel rule_of sec_1_170a-14 income_tax regs to value the holmes conservation_easement see supra note respondent urges that use of the contiguous parcel rule was appropriate petitioners assert it was not sec_1_170a-14 income_tax regs provides in part the amount of the deduction in the case of a charitable_contribution of a perpetual conservation restriction covering a portion of the contiguous property owned by a donor and the donor’s family as defined in sec_267 is the difference between the fair_market_value of the entire contiguous parcel of property before and after the granting of the restriction if the granting of a perpetual conservation restriction after date has the effect of increasing the value of any other_property owned by the donor or a related_person the amount of the deduction for the conservation contribution shall be reduced by the amount of the increase in the value of the other_property whether or not such property is contiguous for purposes of this paragraph h i related_person shall have the same meaning as in either sec_267 or sec_707 respondent views the holmeses’ interest in the midwestern farms property and in the mineral rights of the jensen property as being contiguous to the holmes property which is across a county road petitioners contend the county road breaks the continuity because the holmeses owned only a 25-percent interest in the midwestern farms property and in the mineral rights of the jensen property there was no familial cross- ownership and the contiguous parcel regulation is invalid we do not decide whether respondent’s use of the contiguous parcel rule was appropriate or whether the regulation proffering the rule is invalid because we agree with respondent that the issue is mootdollar_figure mr mccarty determined that the holmeses’ interest in the midwestern farms property and in the mineral rights of the jensen property did not change because of the donation of the holmes conservation_easement therefore use of the contiguous parcel rule did not affect respondent’s value of the holmeses’ charitable_contribution_deduction in any way 21in his report mr mccarty using the contiguous parcel rule concluded the before value of the big_number acres he treated for this purpose as the holmes property was dollar_figure and the after value of the same property which included the dollar_figure acres subject_to the conservation_easement was dollar_figure respondent has since conceded the after value of the holmes property was dollar_figure we note respondent’s concession to a dollar_figure after value and his argument that the use of the contiguous parcel was correct are seemingly in conflict with each other we also note that since the trial and filing of the briefs in this case natl muffler dealers association inc v united_states 440_us_472 on which petitioners in part rely has been supplanted by mayo found for med educ research v united_states u s __ 138_sct_704 which grants substantial deference to the regulation in this context b access easement the federal land bank of wichita flbw obtained a deed_of_trust on the subject properties from the prior owners gene and darla hammit the hammits on date the hammits granted an access easement over the subject properties to holly flood control drainage and sanitation district on date the hammits’ deed_of_trust was foreclosed by flbw which obtained title via a public trustee’s deed on date flbw sold the property to petitioners on date according to petitioners mr mccarty placed great weight and assigned significant negative value to the potential access easement they assert that under colorado law the access easement was voided as a junior lien in the foreclosure and that mr mccarty blindly and unprofessionally based his conclusion of value on an incorrect assumption respondent counters that while mr mccarty considered the access easement as a potential limit on the use of the properties for gravel mining he did not determine the issue alone was sufficient to preclude or establish that the highest_and_best_use was gravel mining colorado law provides that a purchaser of property at a foreclosure sale obtains a deed to the property after the redemption_period expires and that upon the issuance and delivery of such deed title shall vest in the grantee and such title shall be free and clear of all liens and encumbrances recorded or filed subsequent to the recording or filing of the lien on which the sale was based first interstate bank v tanktech inc p 2d colo quoting colo rev stat sec see also colo rev stat sec on the basis of this case and the statute we agree with petitioners that the foreclosure sale extinguished the access easement we recognize that there is always a potential for litigation to clear title however we do not think that a potential buyer of the subject properties would have placed emphasis on this possibility there is no evidence that the holly flood control drainage and sanitation district ever argued that the easement survived the foreclosure as of it had been approximately years since the foreclosure sale extinguished the access easement the easement was extinguished by a statute whose plain intent is to extinguish all subordinate liens upon foreclosure and has a purpose which is to allow a transferee to rely on the state of record title first interstate bank v tanktech inc supra pincite therefore we conclude that the access easement had no effect on the before value of the subject properties c mineral rights reservation the corporation special warranty deeds issued to petitioners by flbw on date when petitioners purchased the subject properties reserved to the seller all of the minerals and mineral rights it owned prior to date on date the district_court of prowers county colorado in an amended order granting partial summary_judgment in an action to quiet title held that upon flbw’s foreclosure of the hammits’ deed_of_trust any mineral rights held by the hammits were extinguished petitioners argue that the action to quiet title disposed of any rights the hammits might have had to sand and gravel on the subject properties they argue that as for flbw’s potential interest colorado law states that gravel and sand are not normally treated as minerals within the meaning of a general reservation of minerals clause kinney v keith p 3d colo app respondent as he did with the access easement argues that while he considered the potential mineral rights reservation he did not think it was sufficient to preclude or establish that the highest_and_best_use was gravel mining we agree with petitioners that the order issued by the district_court of prowers county foreclosed any rights the hammits’ might have retained in minerals on the subject properties as for flbw the corporation special warranty deeds were issued to petitioners in and flbw has never asserted any rights in minerals on the subject properties we also agree that sand and gravel are not normally considered minerals see id as with the access easement we recognize there is always a potential for litigation and while there is no evidence of any minerals beneath the subject properties a buyer would prefer property without any reservations but taking all of this into consideration we still conclude that the mineral rights reservation had no or only an irrelevant infinitely small effect on the before value of the subject properties v analysis petitioners argue the before highest_and_best_use of the subject properties was gravel mining they urge this court to sustain the charitable_contributions reported on their respective tax returns and if we do not sustain those claims to accept mr emmerling’s 4-year deferral scenario values of dollar_figure dollar_figure and dollar_figure for the esgar property the holmes property and the tempel property respectivelydollar_figure respondent argues the before highest_and_best_use of the subject properties was agriculture and that after subtracting the stipulated after values all three conservation easements are worth dollar_figure we agree with respondent that the before highest_and_best_use was agricultural we agree with respondent that the water rights were worth dollar_figure per share or dollar_figure total for each 22petitioners urge this court to accept mr emmerling’s values without addressing the fact that mr emmerling specifically stated he did not make any conclusions as to value these values take into account the stipulated after values of dollar_figure for the esgar and tempel properties and dollar_figure for the holmes property property before the conservation easements were granteddollar_figure we find the esgar and tempel properties were worth dollar_figure per acre or dollar_figure and the holmes property was worth dollar_figure per acre or dollar_figure before the conservation easements were granted in total the before value of the tempel and esgar properties was dollar_figure and the before value of the holmes property was dollar_figure after subtracting the stipulated after fmvs the tempel and esgar conservation easements were worth dollar_figure and the holmes conservation_easement was worth dollar_figure a gravel mining was not the before highest_and_best_use in deciding whether gravel mining was the before highest_and_best_use the main question we are faced with is whether it was reasonable to conclude that a hypothetical willing buyer in would have considered the subject properties as the site for construction of a gravel mine the evidence shows they would not see 136_tc_326 finding taxpayer’s asserted highest_and_best_use was certainly inconsistent with the evidence in this case petitioners’ argument that gravel mining was the before highest_and_best_use is inter alia conditioned on assemblage of the three subject properties and deferral in production we address each separately 23petitioners provided and we are aware of no reason to question mr mccarty’s valuation of the water rights at dollar_figure per share assemblage petitioners argue they have been in business together for decades and have long owned land together and were the first operators of the midwestern farms gravel pit respondent failed to acknowledge the ease with which the petitioners could assemble their three parcels and begin gravel mining had they chosen to do so respondent argues no evidence was presented showing assemblage was reasonably practicable in the foreseeable future he further argues the evidence presented contradicts assemblage’s being a reasonable possibility we agree with petitioners although we question whether a willing buyer would have thought assemblage to be that easy considering the three subject properties had once been jointly owned and were partitioned before the conservation easements were donated while we expect the separation of the properties was for purposes of claiming federal charitable_contribution deductions and or state tax_credits petitioners who knew exactly why the properties were separated never explained to the court their reasons regardless we do not decide whether assemblage was reasonable because petitioners’ argument fails as to their second required condition deferral in production deferral in production petitioners and their experts mr frahme and mr emmerling acknowledge gravel could not have feasibly been extracted from the subject properties in mr frahme stated because gravel markets are generally in equilibrium not demanding additional material as of date considerable time may be required for the ultimate highest_and_best_use of mining to be effective but how long is a considerable time while petitioners did not have to show an imminent demand for the aggregate from their property they did have to show that it would be needed and wanted at a near enough point in the future to affect the current value of the property united_states v acres of land f 2d pincite in the absence of a market’s being established any projection of income becomes little more than speculation and conjecture cloverport sand gravel co inc v united_states cl_ct concluding that the existence of a market that would justify extraction in the reasonably foreseeable future must be shown petitioners assert that it was reasonable to conclude that as of the market for aggregate in prowers county was poised to explode according to mr frahme and mr emmerling demand will increase and mining will begin when demand in the front range increases and gravel can be backhauled from prowers county to the front rangedollar_figure the evidence does not establish that this was a possibility in the reasonably foreseeable future a increased demand in the front range there is sufficient evidence that as of demand in the front range was increasing because of the difficulty in permitting there yet there is a difference in an increased demand in the front range and an increased demand for aggregate from prowers county in the front range petitioners never address this rather they assume all that must be shown is a way for gravel to be transported from prowers county to the front range they do not consider gravel mines closer to the front 24even though petitioners appear to abandon mr ebanks’ opinion we briefly address it mr ebanks fails to recognize that the establishment of a market is necessary stating that gravel resources have intrinsic value and one need only multiply the quantity by the current market price to determine fmv mr ebanks was wrong l and having a sand or gravel content may not be valued on the basis of conjectural future demand for it there must be some objective support for the future demand including volume and duration 337_f2d_765 4th cir see also 942_f2d_290 4th cir stating that the taxpayer has to show that there is a reasonable probability that the sand will be needed and wanted at a near enough point in the future to affect the current value of property mr ebanks assumed production could start immediately after a 5-month permitting process and that each of the subject properties would produce big_number tons per month during a 2-month startup phase and big_number tons per month or big_number tons per year once full production was reached in date not only did mr ebanks never address a market he never explained how the subject properties could produce and sell big_number tons of gravel in and big_number tons of gravel in when all prowers county gravel pits together produced only big_number tons of gravel in range or contradict the statement of respondent’s rebuttal expert paul t banks jr even if such rail haul is viable at some point in the future there are several large permitted sand and gravel mines with very high volumes of remaining reserves located adjacent to the same rail line going through prowers county in pueblo county perhaps or miles closer to the front range if rail haul to the front range becomes viable there are large permitted sites in cheyenne wyoming and near canon city colorado that have existing rail infrastructure to transport sand and gravel products in his report mr frahme acknowledged that the closer to the front range the better the quality of aggregate reserves his argument for an increased demand in prowers county relied on the difficulty in permitting in the front range and the fact that prowers county reserves were better than those even further away while we do not necessarily disagree with mr frahme’s statements we question why he did not address reserves adjacent to the bnsf rail line closer to the front range than prowers county in conclusion the record contains no evidence that mines closer to the front range than those in prowers county were not satisfying and could not continue to satisfy the increasing front range demand a related problem with an increased demand for prowers county aggregate in the front range is that even if demand in prowers county did increase there is no evidence that the existing prowers county mines could not handle the increased demand mr mccarty estimated that big_number tons of aggregate remained in the four pits with big_number tons in the midwestern farms pit itselfdollar_figure petitioners disagree with mr mccarty stating respondent speculates as to the amount of gravel existing in prowers county respondent’s data does not address the market neither petitioners nor their experts provided us with an estimate of remaining aggregate petitioners own the land on which the midwestern farms pit is situated and chose not to provide information on the amount of aggregate remaining their failure to introduce evidence which if true would be favorable to them gives rise to the presumption that if produced it would be unfavorable see 6_tc_1158 affd 162_f2d_513 10th cir additionally petitioners’ experts mr ebanks and mr emmerling calculated that there was approximately million 25the midwestern farms gravel pit had average production from of big_number tons per year mr mccarty estimated that on the basis of this production the midwestern farms gravel pit had a life of years big_number x big_number the s-c pit produced on average big_number tons per year from and on the basis of this mr mccarty estimated it had a life of years for an estimated total production of big_number tons the j-s farms pit produced on average big_number tons per year from and on the basis of this mr mccarty estimated it had a life of years for an estimated total production of big_number tons the hardscrabble pit produced on average big_number tons per year from and on the basis of this mr mccarty estimated it had a life of years for an estimated total production of big_number tons big_number big_number big_number big_number big_number tons of mineable aggregate on the subject properties a number which is not in disputedollar_figure if there was over million tons of estimated aggregate beneath approximately acres we find it incredible that petitioners are disputing the statement that over million tons lie beneath more than big_number acres the midwestern farms pit has been in operation since the 1990s and in its busiest year only million tons of aggregate was mined other than petitioners’ unsupported statements the record contains no evidence that this pit alone the largest in prowers county does not have enough supply to satisfy an increased demand b backhauling gravel from prowers county petitioners argue coal trains traveling to prowers county on the bnsf railroad could backhaul gravel to the front range on their return trips we address three problems with this logic unloading facility an unloading facility in the front range is necessary michael ray bnsf railroad’s manager of economic development for colorado and wyoming testified there was no facility in the front range capable of unloading aggregate although front range aggregates has land where they have proposed building an 26mr frahme acknowledged that a supply analysis must be conducted in order to accurately assess the level of competition expected as an aggregate producer new to the market area there were four quarries that would have been able to serve the holly market area competitively yet he still did not analyze supply unloading facilitydollar_figure while mr banks stated there were unloading facilities immediately north of denver in commerce city and perhaps a still active facility east of denver in aurora there is no evidence on which rail line these unloading facilities were situated or whether these facilities still existed in willing coal company backhauling gravel requires a willing coal company petitioners rely on coal trains going to the lamar power plant and the tri-state generation plant mr ray testified that coal trains carrying coal to the lamar power plant and returning through denver empty provided an opportunity for backhauling however the lamar power plant did not begin burning coal until or according to unsupported testimony at trial tri-state generation tri-state began exploring the construction of an electric power generation plant in the lower arkansas valley in and authorized the acquisition of land in however whether tri-state’s proposed plant would be run on nuclear coal or natural_gas had not been determined even as recently as when this case was tried 27if the unloading facility is built front range aggregates will bear the construction costs petitioners fail to address how this would affect royalty prices - - trains there are differences between gravel and coal trains mr ray credibly explained that gravel is normally shipped on 90-car steel open-top gondola trains while coal is typically shipped on 120-car aluminum open-top hopper trains gravel and coal should not be commingled thus the rail cars need to be cleaned between each load the record contains no evidence as to the time and cost of this cleaning processdollar_figure conclusion and testimony testimony at trial establishes that backhauling gravel from prowers county to the front range was not a reasonably foreseeable possibility in ira paulin the former owner of the carder company explained that the carder company did not ship its aggregate by rail because it was not feasibledollar_figure 28an additional problem is that coal trains typically average days per round trip or cycles per year backhauling gravel adds approximately days to the trip allowing the train to make only cycles per year we acknowledge that the coal train currently bringing coal to the lamar power plant only makes two trips per month however this is considered highly unusual and there is no evidence as to how long this practice will continue and if backhauling on these trains is feasible we question why it was not being done as of the time of trial 29petitioners citing mr paulin’s testimony argue that carder inc did not consider rail-hauling because they sold all rock and gravel they could produce and carried no excess inventory petitioners misconstrue mr paulin’s testimony mr paulin testified that during his time at carder company approximately half of what was produced was backhauled on semi- tractor trucks that had brought corn into the lower arkansas valley from nebraska he did testify that there were times that continued petitioners ignore the carder company and rely on the fact that the midwestern farms pit had shipped gravel before this court wonders why the midwestern farms pit had ceased shipping gravel at the time the easements were donated petitioners as part- owners of the midwestern farms pit could have provided the evidence to answer this question yet did not do so b conclusion on highest_and_best_use the before highest_and_best_use of the subject properties was agriculture the evidence does not support petitioners’ argument that it was aggregate mining while it would have been physically possible to mine the properties in or in the future there was no unfilled demand and there was no unmet market the record contains no evidence to support petitioners’ assertion that this was to change in the reasonably foreseeable future olson v united_states u s pincite united_states v whitehurst f 2d pincite having established the before highest_and_best_use we turn to the before value continued carder company could have sold more if we could have produced more yet when asked when this occurred he stated when the road building was really going good well it was probably a good number of the years in the ‘80s and early ‘90s while the current owner of the carder company ron peterson also testified there were times when the carder company carried little inventory we give his testimony less weight because it is self- serving as he has placed conservation easements on land he owned and can potentially benefit from a high valuation in this case additionally mr paulin testified that landowners were willing to lease their land to carder company indicating that if carder company wanted to extract more gravel they could have done so c before value the comparable sales approach is generally the most reliable indicator of value when there is sufficient information about sales of properties similar to the subject property see 88_tc_1197 ndollar_figure estate of rabe v commissioner tcmemo_1975_26 affd without published opinion 566_f2d_1183 9th cir the comparable sales approach is based on the principle that the prudent purchaser would pay no more for a property than the cost of acquiring an existing property with the same utility hughes v commissioner tcmemo_2009_94 real_property may be unique and the comparable sales too few to establish a conclusive market price ‘but that does not put out of hand the bearing which the scattered sales may have on what an ordinary purchaser would have paid for the claimant’s property ’ united_states v whitehurst supra pincite quoting 338_us_396 comparable sales require this court to determine whether the properties were sufficiently comparable to the property being valued and whether the buyer and seller were both informed regarding all of the factors relevant to the land’s value terrene invs ltd v commissioner tcmemo_2007_218 petitioners argue there were no comparable sales we disagreedollar_figure mr cruikshank was the only one of petitioners’ experts who looked at potential comparable sales opining that as of in dealing with farmland buyers and investors gravel has not been a primary consideration and only seems to be an afterthought if considered at all mr cruikshank’s testimony and report reinforces our conclusion that no separate market existed for gravel properties in gravel was not a primary consideration because there was no separate market two sales two of the sales provided by mr mccarty--sale gp ranches property and city farm property were instrumental both in our conclusion as to the before value and our conclusion supra part v a that gravel mining was not the highest_and_best_use 30petitioners argue that dcf analysis is the only proper method to use in valuing gravel properties citing cloverport sand gravel co v united_states cl_ct and terrene invs ltd v commissioner tcmemo_2007_218 as their support in cloverport sand gravel co v united_states supra pincite the claims_court stated because the plaintiff’s property is an income producing property capable of producing a stream of income derived from what both parties concede is the property’s highest_and_best_use the income capitalization approach is a preferable valuation method mr ebanks was an expert in terrene where dcf analysis was also used petitioners state ebanks report in this matter cases follows the methodology accepted and utilized in the terrene case subject_to minor adjustments as recommended by the court in the terrene memorandum opinion petitioners fail to recognize that in both cloverport sand gravel co and terrene highest_and_best_use had already been established and the dcf analysis reflected that use a sale 11--gp ranches property the big_number acre gp ranches property was bought by gp ranches llc gp ranches in date along with big_number shares of lamar canal water rights for dollar_figure after subtracting the value of the water rights dollar_figure per acre was attributable to the land and underlying gravel this property borders the arkansas river highway and the bnsf railroad importantly the gp ranches property was core 31at trial mr nyquist one of the owners of gp ranches testified that the gp ranches property was sold for dollar_figure a memorandum was prepared by one of the partners in gp ranches before the gp ranches property was purchased the memorandum opens with the statement that the property has several potential profit centers including traditional agricultural recreational hunting water rights real_estate development and conservation easements all in one property the memorandum goes on to state we anticipate that easements will generate cash_flow through out holding_period there has been a recent flurry of conservation easements in this area that have been placed on properties protecting them from gravel mining the appraisals that have been done placed the value of the gravel between dollar_figure and dollar_figure per acre using the lower end of the established appraised range per acre at dollar_figure and subtracting out the residual land value of dollar_figure per acre yields a net dollar_figure per acre value that can be placed on a conservation easements the memorandum lays out the value of the state tax_credits and federal charitable_contribution deductions available to those who donate conservation easements this memorandum convinces us that purchasers of property in did not anticipate a heightened demand for gravel anytime in the near future even though properties such as the gp ranches property were known for their gravel reserves but rather placed value on other attributes such as water rights associated with properties or the ability to place conservation easements on property sampled before it was bought with significant gravel resources found beneath the property a portion of the property was permitted for mining in we find this property comparable to the subject properties with the major difference being the size the subject properties were a combined acres whereas the gp ranches property was big_number acres petitioners ignore the sale of the gp ranches property instead they place value on mr peterson’s the current owner of the carder company testimony that in he offered to mine the gp ranches property and karl nyquist’s one of gp ranches’ owners testimony that as of the date of trial a portion of gp ranches was under a contract to sell for dollar_figure per acre percent being attributable to gravel and percent to water storage mr nyquist further testified as of trial gp ranches was in final negotiations with front range aggregates regarding mining the permitted portion mining would begin sometime in and once mining began the gravel would be transported away from prowers county via rail none of the above-mentioned contracts were provided to this court even if they are as advertised we are valuing the subject properties as of 2004--and as of a future demand for gravel was not affecting market prices b sale 13--city farm property the big_number acre city farm property was bought by mr peterson in date along with shares of water rights for dollar_figure after subtracting the value of the water rights dollar_figure per acre was attributable to the land and underlying gravel reserves the city farm property is adjacent to a railroad the arkansas river and the hardscrabble pit mr peterson testified he bought the property for agricultural use and did not core sample the property before purchase portions of this property have since been placed in conservation easements like the gp ranches property we find this sale comparable with the main difference being the size we acknowledge that the seller the city of lamar and the buyer mr peterson may not have had actual knowledge of the quantity and quality of gravel underneath this property while petitioners emphasize that none of mr mccarty’s comparisons are truly comparable because none were between knowledgeable parties we find this disingenuous mr peterson is a gravel pit operator and governmental entities generally operate gravel pits further parties to such transactions are presumed to have taken into consideration all the elements of value to be attributed to the land united_states v dollar_figure acres of land f 2d pincite but see terrene invs ltd v commissioner supra ignoring two sales because the property was sold before either party knew there was sand and gravel beneath the property dollar_figure 32we also looked at sale where the big_number acre butte creek property was purchased as part of a distressed sale in date along with big_number shares of water rights for dollar_figure the continued large acreage petitioners do not address how the amount of acreage affects property values but mr mccarty states per-acre values tend to decrease with increasing size see also 799_f2d_243 6th cir agreeing with this court that the closer in size a property is the more comparable it is affg tcmemo_1984_490 estate of kolczynski v commissioner tcmemo_2005_217 noting premium paid for smaller parcels pope talbot inc subs v commissioner tcmemo_1997_116 concluding the larger the continued butte creek property is catty corner across the river from the midwestern farms gravel pit and was briefly mined in by the carder company the butte creek property was not core sampled before purchase we find this property comparable but because it was part of a distressed sale the sale of the gp ranches property and city farm property are more comparable and therefore we rely primarily on those two sales the buyer was butte creek and river reserve lp co water land llc of which mr peterson was a part owner mr peterson testified as to the purchase of the butte creek property yet never specified the acreage of the property in mr mccarty’s comparable sales the sale price is listed as dollar_figure and the site size as big_number acres however in the comments section he states the sale was taken in two parcels by the same people with the north having more gravel potential the north parcel compromised big_number acres and was apparently sold for dollar_figure dollar_figure per acre and the south parcel compromised acres and sold for dollar_figure dollar_figure per acre the sales_price for each individual parcel adds up to dollar_figure yet the acreage does not rather big_number big_number acres the map included in mr mccarty’s report indicates about five acre sections are involved thus we conclude the big_number acres figure is probably correct parcel the higher the appropriate discount affd 162_f2d_1236 9th cir which brings us to sales and a sale on date dollar_figure acres were sold for dollar_figure after subtracting water rights each acre was valued at dollar_figure the property was next to an operating gravel pit and while the property was not core sampled before purchase the buyers obtained data on the adjacent property city farm property b sale on date dollar_figure acres were sold for dollar_figure or dollar_figure per acre after subtracting water rights each acre was valued at dollar_figure a 38-acre portion of the property had been permitted for mining in and about acres had been mined the buyers intended to place conservation easements on the propertydollar_figure petitioners’ remaining arguments a comparables petitioners argue that the purchase by valco inc valco a ready-mix company of dollar_figure acres in for approximately 33we note that page of exhibit 89-r mr mccarty’s report shows that sale was for dollar_figure per acre we arrive at dollar_figure on the basis of exhibit l attached to mr mccarty’s report 34by placing the conservation easements on the subject properties petitioners precluded any future purchasers from granting one and obtaining the tax benefits this must be factored into the determination of the fmv dollar_figure was the only truly comparable sale between knowledgeable parties the president of valco tom brubaker testified that valco bought the property intending to mine it and that the acreage was in the middle of property valco already owned at the time of purchase valco was mining the adjacent property and it began mining the purchased property within a few months or a year or two this sale is of little relevance to the case at hand it occurred years before the easements were donated the land was next to an operating gravel pit mining began shortly after the purchase and valco was therefore a logical party to buy property in the middle of land they owned and actively mineddollar_figure b leasing land petitioners argue that no comparable sales exist because gravel operators do not buy gravel land they lease land and pay royalties to the owner to preserve capital they argue gravel- producing properties are not typically sold while failing to acknowledge that they sold permitted gravel-producing property jensen property in for approximately dollar_figure per acre 35petitioners also cite testimony given by william j grasmick and mr mccarty mr grasmick testified that as of the date of trial he had big_number acres under a contract of sale to caddis capital caddis property for dollar_figure per acre the contract was not introduced at trial and this court is unaware whether closing ever occurred petitioners rely on mr mccarty’s testimony that he appraised land north of denver derr property at dollar_figure per acre the derr property is not comparable because it has a lease to mine in place and is in a much different area from the subject properties ie much closer to denver in his comparable sales mr mccarty included a section entitled permitted gravel sales all the sales contained permitted land and at least two had leases to mine in place at the time of sale the land on which the hardscrabble pit is situated was sold in and mining began months later the land on which the s-c pit is situated was sold in and at the time of sale the property was already leased for gravel production finally in his comparable sales mr mccarty included as sale comparable number the date sale of land in hamilton county kansas with a permitted gravel pit with active production at the time of sale what was the before value we now address the determinative issue--the before value of the subject properties we may reach a determination of value based on our own examination of the evidence in the record giving fair consideration to the opinions of the experts intended to assist us in that regard 538_f2d_927 2d cir affg tcmemo_1974_285 we will do so here we particularly focus on the following sales gp ranches--dollar_figure per acre city farm property--dollar_figure per acre sale 10--dollar_figure per acre and sale 15--dollar_figure per acre on the basis of these sales and the voluminous record in this case we conclude that a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of any relevant facts would have placed a before value on the esgar and tempel properties of dollar_figure per acre and a before value on the holmes property of dollar_figure per acre we arrive at numbers dollar_figure and dollar_figure on the higher end because of the small acreage of the subject properties even as assembled the subject properties are significantly smaller than both the gp ranches property and the city farm property we value the holmes property higher because it has legal access whereas the esgar and tempel properties do not nevertheless we believe they had access as a practical matter over the holmes property and could with little cost acquire legal access over the holmes property taking into consideration the water rights the before value of the esgar and tempel properties was dollar_figure and the before value of the holmes property was dollar_figure after subtracting the stipulated after fmvs the tempel and esgar conservation easements were worth dollar_figure and the holmes conservation_easement was worth dollar_figure vi sec_6662 accuracy-related_penalties sec_6662 imposes a 20-percent penalty on any portion of any underpayment_of_tax attributable to the reasons set forth in subsection b respondent determined the holmeses and the tempels are liable under sec_6662 on account of a substantial_understatement_of_income_tax and under sec_6662 on account of a substantial valuation misstatementdollar_figure only one accuracy-related_penalty may be imposed with respect to any given portion of an underpayment sec_1_6662-2 income_tax regs respondent bears the burden of production with respect to petitioners’ liability for the sec_6662 penaltydollar_figure see sec_7491 this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs a substantial_understatement_of_income_tax respondent argues the holmeses and the tempels are liable for the substantial_understatement_penalty for their entire 36the notices of deficiency issued to the holmeses and the tempels indicate that respondent determined a sec_6662 penalty for negligence or disregard of rules or regulations as well respondent has since conceded that neither the holmeses nor the tempels are liable for the negligence_penalty leaving only the penalties for substantial_understatement_of_income_tax and substantial_valuation_misstatement at issue 37petitioners raise arguments about respondent’s administrative handling of the sec_6662 penalties as we find neither the holmeses nor the tempels are liable for a sec_6662 penalty we need not address these arguments deficiency this penalty imposes a 20-percent penalty on any portion of an underpayment shown to be a substantial_understatement_of_income_tax an understatement is the excess of the amount of tax required to be shown on the return over the amount of tax actually shown on the return less any rebates sec_6662 a substantial_understatement_of_income_tax occurs in any year where in the case of an individual the amount of the understatement exceeds the greater of percent of the amount required to be shown on the return or dollar_figure sec_6662 respondent has met his burden of production the potential understatement will be reduced by the portion attributable to the tax treatment of an item if there was substantial_authority for such treatment or if the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in an attached statement and there is a reasonable basis for such treatment sec_6662 we need not discuss these reductions because as discussed infra we find that petitioners have met the reasonable_cause and good_faith exception and are therefore not liable for the accuracy-related_penalty b substantial_valuation_misstatement respondent asserts that the holmeses and the tempels are liable for a substantial_valuation_misstatement penalty for the portion of the deficiency attributable to their overvaluation of the conservation easements sec_6662 imposes a percent penalty on any portion of an underpayment shown to be due to a substantial_valuation_misstatement this occurs when the value of any property claimed on a tax_return is percent or more of the amount determined to be correctdollar_figure sec_6662 respondent has met his burden of production c reasonable_cause exception sec_6664 provides for an exception to the accuracy- related penalty where a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs pursuant to sec_6664 there may be reasonable_cause and good_faith in the case of any underpayment attributable to a substantial or gross valuation over statement with respect to charitable_deduction_property only if 38pursuant to sec_6662 a gross_valuation_misstatement occurs if the value is percent or more of the amount determined to be the correct valuation and the penalty increases to percent of the resulting underpayment the pension_protection_act of publaw_109_280 sec 120_stat_1083 modified sec_6662 and sec_6664 with respect to returns filed after date it lowered the percentage threshold for substantial valuation misstatements to percent and for gross_valuation_misstatements to percent it also eliminated the reasonable_cause exception for gross_valuation_misstatements a the claimed value of the property was based on a qualified_appraisal made by a qualified_appraiser and b in addition to obtaining such appraisal the taxpayer made a good_faith investigation of the value of the contributed_property petitioners argue they made a good_faith investigation by relying on their adviser and his accounting firm by obtaining a core sampling report of the underlying valuable gravel reserves and by obtaining a qualified_appraisal from a qualified_appraiser a fact that respondent does not dispute they assert that they first requested assistance more than a year before the easements were donated that mr wurst and kennedy coe did extensive research and analysis and that an outside law firm had been hired to ensure that any donation met the requirements of substantiation and administration f or a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir dollar_figure on the basis of the 39additionally the advice must be from competent and independent parties not from the promoters of the investment or advisers who have a conflict of interest swanson v commissioner tcmemo_2009_31 citing 94_tc_637 affd without published opinion 956_f2d_274 9th cir see also canal corp v commissioner continued evidence in this case we conclude that petitioners met all three prongs of this test mr wurst was a competent professional whom petitioners had worked with for over years petitioners provided him with all relevant information and petitioners relied on mr wurst’s advice in good_faith petitioners have established they met the reasonable_cause exception to the accuracy-related_penalty the court has considered all of petitioners’ and respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decisions will be entered under rule continued 135_tc_199 courts have repeatedly held that it is unreasonable for a taxpayer to rely on a tax adviser actively involved in planning the transaction and tainted by an inherent conflict of interest on the basis of the evidence in this case we conclude that mr wurst was neither a promoter nor did he have a conflict of interest while mr milenski’s appraisal license was later suspended by the state of colorado he was a qualified_appraiser at the time he opined on the value of the conservation easements at issue
